                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


BORIS GODFREY BYNUM, #06014-078                  §
                                                 §
VS.                                              §              CIVIL ACTION NO. 4:16cv502
                                                 §         CRIMINAL ACTION NO. 4:97cr86(1)
UNITED STATES OF AMERICA                         §

                                   ORDER OF DISMISSAL
       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which
contains proposed findings of fact and recommendations for the disposition of such action, has been

presented for consideration, and no objections having been timely filed, the court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct, and adopts the same as the

findings and conclusions of the court.

       It is therefore ORDERED that the motion to vacate, set aside, or correct sentence is

DISMISSED without prejudice. It is further ORDERED that all motions by either party not

previously ruled on are hereby DENIED.

      SIGNED this the 28 day of November, 2018.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
